The defendant, L.L. Lawrence, was convicted and sentenced for violating an ordinance of the Police Jury of Rapides Parish, dated January 15, 1935. Defendant appealed, relying on bills of exception which he reserved to the overruling by the trial judge of his motions to quash, for a new trial, and in arrest of judgment; each of the motions setting up the unconstitutionality and illegality of the ordinance.
The issues in the case are identical with the issues in the case of State v. Roy Reed (La.Sup.) 177 So. 252, this day decided.
For the reasons assigned in the case of State v. Reed, the conviction and sentence herein appealed from are annulled, the motion to quash is sustained, and defendant is ordered discharged.
HIGGINS, J., takes no part. *Page 411